Title: John Adams to Cotton Tufts, 5 September 1784
From: Adams, John
To: Tufts, Cotton



My dear Friend
Auteuil near Paris Sept. 5. 1784

I am here, happily Settled with my Family and I feel more at home, than I have ever done in Europe.
I have not time to enlarge, as Mr. Tracy who takes this, is upon his Return to London.
The Pasture you mention, rocky and bushy as it is, I should be glad to purchase, and if you can, I wish you to buy it for me and draw upon me for the Money, and if you know of any Salt Marsh or Woodland to be Sold in Braintree, buy it for me and draw for the Money to be paid in London, Amsterdam or Paris, at your Pleasure.

Or you may purchase Veseys dry Plain, near me, and draw in the same manner. But dont lay out more than Three hundred Pounds Sterling in this manner, at least dont draw upon me, for more than that Sum, unless you Should purchase both Veseys and Verchilds, for I have little Money to Spare, and am not likely to have more.
If all the Fishes in the Sea, all the Deers in the Forrests and all the Beavers in the Swamps Should furnish me a few Bitts of Marsh and Lotts of Wood, a quarter Part as much as my Profession would have furnished my Family, if I had let the Fishes Deers and Beavers, all go to the Devil together, I shall think myself well off, and be thought by others too well, miserable besotted human Kind, loading with their Rewards those who betray them and Starving without Mercy those who Sacrifice themselves for their Service!
Pardon this Misanthropic Ejaculation at a Time when I assure you, I think myself one of the happiest Men in the World. If I had been less happy I should not have been So Saucy.

My best Regards to Uncle Quincy Your Lady and Son, and believe me forever your Friend
John Adams

